Case: 21-30654     Document: 00516345778          Page: 1    Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                   No. 21-30654                         June 6, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   Team Contractors, L.L.C.,

                                                            Plaintiff—Appellant,

                                       versus

   Waypoint NOLA, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:16-CV-1131


   Before Clement, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Team Contractors, L.L.C. appeals the district court’s order that
   denies its motion to be declared the prevailing party for the award of
   attorneys’ fees and grants Waypoint NOLA, L.L.C.’s motion for the same.
   Although the order declares Waypoint as a prevailing party, it does not
   quantify an amount of attorneys’ fees. Because an unquantified award of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30654      Document: 00516345778            Page: 2   Date Filed: 06/06/2022




                                     No. 21-30654


   attorneys’ fees is not a final appealable order pursuant to 28 U.S.C. § 1291,
   we DISMISS this case for want of jurisdiction. See Thornton v. Gen. Motors
   Corp., 136 F.3d 450, 453 (5th Cir. 1998); S. Travel Club, Inc. v. Carnival Air
   Lines, Inc., 986 F.2d 125, 131 (5th Cir. 1993).




                                          2